United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1613
Issued: August 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2007 appellant filed a timely appeal from the May 9, 2007 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $12,339.86 due to an under-deduction of health insurance premiums for which he was
without fault; (2) whether the Office properly denied waiver of the overpayment; and (3) whether
the Office properly required recovery by deducting $250.00 every four weeks from his
continuing compensation.
FACTUAL HISTORY
On August 21, 1989 appellant, then a 30-year-old maintenance mechanic, sustained
injury to his low back and left leg while removing a valve from a sandblasting machine. His

claim was accepted by the Office for postlaminectomy syndrome.
appropriate compensation benefits.

Appellant received

On January 15, 2003 the Office determined that deductions for appellant’s health
insurance premiums had been made using the wrong policy code resulting in an underdeduction
of $12,339.86. It noted that from October 18, 1989 to January 4, 1997 deductions had been
made in the amount of $3,309.98 and from January 5, 1997 to December 28, 2002 deductions
had been made in the amount of $3085.10, or a total of $6,395.08. However, under Code 105,
total deductions for the period October 18, 1989 to December 28, 2002 should have been made
in the amount of $18,734.94, resulting in an overpayment to appellant of $12,339.86.
By letter dated January 17, 2003, the Office issued a preliminary finding that appellant
had been overpaid compensation benefits as it had used the wrong deduction plan code in
making premium payments. It advised that the error was not corrected until December 29, 2002,
resulting in an overpayment to appellant in the amount of $12,339.86, which should have been
remitted for his Blue Cross-Blue Shield standard option plan. Appellant was advised that he was
found to be without fault in the creation of the overpayment and that he could submit financial
information in support of any request for waiver of the overpayment.
On January 24, 2003 appellant submitted a completed Form OWCP-20 requesting waiver
of the overpayment. He listed total monthly income as $2,700.00, consisting of his wife’s
income of $1,200.00 a month and monthly rental income of $1,500.00. Appellant listed monthly
expenses of $1,400.00 in mortgage, $200.00 for food, $200.00 for clothing, $200.00 in utilities
and $700.00 for automobiles. He listed other monthly installments of $400.00 to Bank One and
$1,300.00 to a private creditor, bringing the total to $4,400.00 a month. Appellant stated that the
approximate market value of his rental property was $450,000.00 with an outstanding mortgage
of $250,000.00. He indicated that he had no stocks or bonds and a checking account balance of
$200.00.
In a May 9, 2007 decision, the Office finalized the overpayment determination, finding
that appellant was without fault in the creation of the $12,339.86 overpayment. It noted that
appellant was not eligible for waiver as his had omitted his receipt of compensation benefits
under his monthly income, which would increase his total to $4,700.00.1 The Office indicated
that appellant’s total monthly expenses of $4,400.00 would leave an excess of $300.00. Based
on the financial information submitted, appellant was found not eligible for waiver of the
overpayment and was directed recovery of $250.00 every 28 days from his continuing
compensation.
LEGAL PRECEDENT -- ISSUE 1
The implementing regulation of the Office of Personnel Management (OPM), which
administers the Federal Employee Health Benefit (FEHB) Program, provides guidelines for the
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(b)(1) provides: An employee or annuitant is responsible for
1

The record reflects that, as of January 19, 2006, appellant was in receipt of monthly compensation benefits in
the net amount of $1,995.82 after deductions.

2

payment of the employee’s share of the cost of enrollment for every pay period during which the
enrollment continues. In each pay period for which health benefit withholdings or direct
premium payments are not made but during which the enrollment of an employee or annuitant
continues, he or she incurs an indebtedness due to the United States in the amount of the proper
employee withholding required for that pay period.2
Furthermore, 5 C.F.R. § 890.502(d) provides: An agency that withholds less than or
none of the proper health benefits contributions from an individual’s pay, annuity or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under section 8906 of the title, 5 United States Code, to
OPM for deposit in the Employees Health Benefits Fund.3 When the Office deducts less than the
proper health benefit premium for the coverage selected, an overpayment of compensation is
created.
ANALYSIS -- ISSUE 1
The record reflects that appellant was enrolled in the FEHB program. However, the
Office made deductions from his compensation using an erroneous enrollment code, thereby
deducting an incorrect amount for the health benefit premium associated with his enrollment in
Blue Cross/Blue Shield standard option. For the period October 8, 1989 to January 4, 1997
deductions were made in the amount of $3,309.08. From January 4, 1007 to December 28, 2002
deductions in the amount of $3,085.10 were made. However, the record reflects that the Office
deducted premiums associated with enrollment in Pacific Care insurance rather than Blue
Cross/Blue Shield. For the periods noted, the total cost of deductions made for enrollment in
Blue Cross/Blue Shield insurance should have been $18,734.94. The difference of $12,339.86
represents the amount by which the Office under-deducted the health premiums from appellant’s
compensation benefits thereby resulting in an overpayment of compensation to appellant. As the
Office is required to withhold the proper amount for health benefit premiums, the record
supports the fact and amount of overpayment in this case.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act provides: Adjustment or
recovery by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.4 As appellant was found to be without fault
in the creation of the overpayment, the Office may only recover the overpayment if recovery
would neither defeat the purpose of the Act nor be against equity and good conscience. The
guidelines for determining whether recovery of an overpayment would defeat the purpose of the
Act or would be against equity and good conscience are set forth in sections 10.434 to 10.437 of
the Office’s implementing federal regulations.
2

See John Skarbek, 53 ECAB 630 (2002).

3

Id.

4

5 U.S.C. § 8129(b).

3

Under section 10.436, recovery of an overpayment would defeat the purpose of the Act if
recovery would cause hardship because the beneficiary needs substantially all of his or her
current income (including compensation benefits) to meet current ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.5 An individual’s liquid assets
include but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds and
certificates of deposit.6 An individual’s nonliquid assets include but are not limited to the fair
market value of the owner’s equity in property such as a camper, boat, second home or
furnishings and supplies.7
Section 10.437 provides that recovery of an overpayment would be against equity and
good conscience if: (a) the overpaid individual would experience severe financial hardship in
attempting to repay the debt; (b) the individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.8
ANALYSIS -- ISSUE 2
The Office determined that appellant was without fault in the creation of the overpayment
as erroneous deductions were made from his compensation for the payment of his health benefit
premiums. However, the fact that the Office may have been negligent in the deductions of the
premiums does not entitle appellant to waiver of the overpayment. An overpayment may be
waived only upon a showing that recovery would defeat the purpose of the Act or would be
against equity and good conscience.
In his submission to the Office, appellant did not raise any argument that he relinquished
a valuable right in reliance on the incorrect premium withholding or otherwise demonstrate that
recovery of the overpayment would be against equity and good conscience.9 Rather, he
submitted financial information pertaining to his monthly income and expenses, appearing to
argue that recovery of the overpayment would defeat the purpose of the Act as it would deprive
him of substantially all of his current income to meet ordinary and necessary living expenses.
However, the record reflects that he reported non-liquid assets in a rental property well in excess

5

Current Office procedures provide that the assets must not exceed a resource based of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (October 2004).
6

Id. at Chapter 6.200.6(a) (May 2004).

7

Id.

8

20 C.F.R. § 10.437(b)(1).

9

In his appeal to the Board, appellant contended that recovery of the overpayment would cause an undue
financial hardship. However, this argument was not raised before the Office and the Board may not consider it for
the first time on appeal. See 20 C.F.R. § 501.2(c).

4

of $100,000.00.10 Moreover, in reporting the extent of his monthly income, appellant identified
the income of his wife and from his rental property. He neglected to include his receipt of
monthly compensation benefits of approximately $2,000.00, bringing his total monthly income
to $4,700.00 and in excess of his reported monthly expenses of $4,400.00.
For waiver under the defeat the purpose of the Act standard, appellant must show that he
needs substantially all of his current income to meet current ordinary and necessary living
expenses, and that his assets do not exceed the applicable resource base. As appellant reported
liquid and non-liquid assets well in excess of $100,000.00, he has not demonstrated that recovery
of the overpayment by the Office would defeat the purpose of the Act.
LEGAL PRECEDENT -- ISSUE 3
The Office’s implementing regulations provide that, when an overpayment has been
made to an individual who is entitled to further payments of compensation, the individual shall
refund the amount of the overpayment as soon as the error is discovered or his or her attention is
called to the same.11 If no refund is made, the Office shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant factors, so as
to minimize hardship.12
ANALYSIS -- ISSUE 3
The Office directed recovery of the overpayment from appellant’s continuing
compensation benefits in the amount of $250.00 every four weeks. The financial information of
record reveals that he is in receipt of compensation in the amount of approximately $2,000.00
per month. In addition, appellant reported income from his wife of $1,200.00 per month and
rental income of $1,500.00, or a total of $4,700.00. As noted, he also listed other assets,
including equity in a rental property of approximately $200,000.00. In view of the financial
information submitted, there is no evidence of any financial hardship in setting the rate of
recovery of the overpayment at $250.00 from appellant’s continuing compensation payments
every four weeks. The Board finds that the Office gave proper consideration to the
implementing regulations in setting the rate of recovery of the overpayment in this case.
CONCLUSION
The Board finds that an overpayment of $12,339.86 was created due to the deduction of
health premiums at an incorrect rate. The Office properly denied waiver of the overpayment and
set the rate of recovery at $250.00 from appellant’s continuing compensation payments.

10

Appellant noted an outstanding mortgage on a rental property of $250,000.00 while estimating the fair market
value of the property at $450,000.00. This represents that his equity in the property was approximately $200,000.00.
11

20 C.F.R. § 10.441.

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2007 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: August 26, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

